IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00228-CV

ULLJA KUNTZE,
                                                       Appellant
v.

SANDRA COWAN,
                                                       Appellee



                           From the 335th District Court
                              Burleson County, Texas
                               Trial Court No. 26,129


                                       ORDER

      “Appellant Ullja Kuntze’s Motion to Reconsider the December 06, 2017 Order of

this Court,” filed on December 14, 2017, is denied.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed January 3, 2018